AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet I



                                       UNITED STATES DISTRICT COURT                                                      NOV
                                                            Eastern District of Arkansas                   JAMESW.
                                                                                                           By:
          UNITED STATES OF AMERICA                                        Judgment in a Criminal Case_ _ _"t-/--h'-A-i,;,,=E'='p"!l!C'""LE'""R-K
                               v.                                         (For Revocation of Probation or Supervised Release)

                       Shannon Edens
                                                                          Case No. 4:14-cr-211-DPM-19
                                                                          USM No. 28820-009
                                                                           Nicole Lybrand
                                                                                                   Defendant's Attorney
 THE DEFENDANT:
 ~ admitted guilt to violation ofcondition(s)               Mand., Std. & Spec.            of the tenn of supervision.
 •    was found in violation of condition(s) count(s) _ _ _ _ _ _ _ _ _ after denial of guilt.
 The defendant is adjudicated guilty of these violations:


 Violation Number               Nature of Violation                                                            Violation Ended
 1 (Std. 2)                      Failing to submit monthly reports, a Grade C Violation                        02/28/2018

12--3 (Mand. & _St~:-~=11 Using a controlled subs~~ce~-~ G~~~:-~_V_io_la_t_io_n_ __                           1 09,24120.1   a      ~
 4 (Spec. 1)                        Failing to attend drug treatment, a Grade C Violation                      07/13/2018



        The defendant is sentenced as provided in pages 2 through __4
                                                                    _ _ of this judgment. The sentence is imposed pursuant to
 the Sentencing Refonn Act of 1984.
 •    The defendant has not violated condition(s) - - - - - - - and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notifv the United States attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
 fully pa~d. ~f ordered to pay restitution, the defendant must notify the court and United States attorney of material changes m
 economic circumstances.

 Last Four Digits of Defendant's Soc. Sec. No.: 5368                       11/15/2018
                                                                                               Date of Imposition of Judgment
 Defendant's Year of Birth:            1982

 City and State of Defendant's Residence:
  Benton, Arkansas
                                                                           D.P. Marshall Jr.                             U.S. District Judge
                                                                                                  Name and Title of Judge


                                                                                                           Date
AO 245D (Rev. 02/18)     Judgment in a Criminal Case for Revocations
                         Sheet 4-- Probation
                                                                                             Judgment-Page   __g_   of          4
DEFENDANT: Shannon Edens
CASE NUMBER: 4:14-cr-211-DPM-19
                                                                       PROBATION

You are hereby sentenced to probation for a term of:

 until 4 November 2019.




                                                        MANDATORY CONDITIONS
1.   You must not commit another federal, state or local crime.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days of placement
     on probation and at least two periodic drug tests thereafter, as determined by the court.
             0 The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                substance abuse. (check if applicable)
4.   O You must cooperate in the collection of DNA as directed by the probation officer. (check ifapplicable)
5.   O You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.)
         as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location
         where you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
6.    O You must participate in an approved program for domestic violence. (check ifapplicable)
7.    O You must make restitution in accordance with 18 U.S.C. §§ 2248, 2259, 2264, 2327, 3663, 3663A, and 3664.
          (check if applicable)
8.    You must pay the assessment imposed in accordance with 18 U.S.C. § 3013.
9.     If this judgment imposes a fine, you must pay in accordance with the Schedule of Payments sheet of this judgment.
10. You must notify the court of any material change in your economic circumstances that might affect your ability to pay
 restitution, fines, or special assessments.

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
attached page.
AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                       Sheet 4A- Probation
                                                                                             Judgment-Page - - - ' - - of
DEFENDANT: Shannon Edens
CASE NUMBER: 4:14-cr-211-DPM-19

                                         STANDARD CONDITIONS OF SUPERVISION

As part of your probation, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by
probation officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.    You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of the
      time you were sentenced, unless the probation officer instructs you to report to a different probation office or within a different
      time frame.
2.    After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how
      and when you must report to the probation officer, and you must report to the probation officer as instructed.
3.    You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission
      from the court or the probation officer.
4.    You must answer truthfully the questions asked by your probation officer.
5.    You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
      arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If
      notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation
      officer within 72 hours of becoming aware of a change or expected change.
6.    You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation
      officer to take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.    You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you
      from doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation
      officer excuses you from doing so. lfyou plan to change where you work or anything about your work (such as your position
      or your job responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation
      officer at least 10 days in advance is not possible due to unanticipated circumstances, you must notify the probation officer
      within 72 hours of becoming aware ofa change or expected change.
8.    You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has
      been convicted of a felony, you must not knowingly communicate or interact with that person without first getting the
      permission of the probation officer.
9.    If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything
      that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as
      nunchakus or tasers).
11.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant
      without first getting the permission of the court.
12.   If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
      require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact
      the person and confirm that you have notified the person about the risk.
13.   You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. I understand additional information regarding these conditions is available at the
www .uscourts.gov.


Defendant's Signature                                                                                  Date
 AO 245D (Rev. 02/18)   Judgment in a Criminal Case for Revocations
                        Sheet 4D - Probation
                                                                                      Judgment-Page   _4_   of _ _4~_
 DEFENDANT: Shannon Edens
 CASE NUMBER: 4:14-cr-211-DPM-19

                                            SPECIAL CONDITIONS OF SUPERVISION

S 1) Edens must participate, under the guidance and supervision of the probation officer, in a substance-abuse treatment
program, which must include regular and random drug testing, and may include outpatient treatment, residential treatment,
recovery meetings, or some combination of those options.
